DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 10/7/20 are acknowledged. Claims 11, 14, 16, 22, have been amended. Claims 1-10, 12, 13, and 19-21 have been canceled. Claims 23-24 have been added. Claims 11, 14-18, and 22-24 are pending and under examination.  
Withdrawn Rejections
The provisional rejection of claims 11-12 and 15-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 26-27 of copending Application No. 16/219,183 in view of Lauder et al. (US Patent Application Publication 2005/0164352 Al, published July 28, 2005) and Yang et al. (US Patent Application Publication 2008/0300188 Al, published December 4, 2008), is withdrawn in light of Applicant’s amendment thereto. See paragraph 7, page 4 of the previous Office action.
The provisional rejection of claims 11-12 and 15-22 on the ground of nonstatutory double patenting as being unpatentable over claims lm 3 and 6 of copending Application No. 15/773,273 in view of Nam et al (Eur. J. Immunol. 2010. 40: 351-358), is withdrawn in light of Applicant’s amendment thereto. See paragraph 8, page 8 of the previous Office action.
The rejection of claims 11-12 and 15-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,208,099 B2 in view of Lauder et al. (US Patent Application Publication 2005/0164352 Al, published July 28, 2005) and Yang et al. (US Patent Application Publication 2008/0300188 Al, published December 4, 2008), is withdrawn in light of Applicant’s amendment thereto. See paragraph 9, page 11 of the previous Office action.
The rejection of claims 11-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 11, page 15 of the previous Office action. 
The rejection of claims 11-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 12, page 26 of the previous Office action. 
The rejection of claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of Applicant’s cancelation of the claims. See paragraph 14, page 33 of the previous Office action.
The rejection of claims 11-15 under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (Cytokine, online Sept 2015; 76(1):80), is withdrawn in light of Applicant’s amendment thereto. See paragraph 17, page 35 of the previous Office action.
The rejection of claims 11-12, 15, 17, 19 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (Eur. J. Immunol. 2010. 40: 351-358) in light of Fazeli et al. (Cell Journal (Yakhteh); 12(4):483-488), is withdrawn in light of Applicant’s amendment thereto. See paragraph 18, page 35 of the previous Office action.
The rejection of claims 11-22 under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US Patent No. 10,208,099, B2, published February 19, 2019), is withdrawn in light of Applicant’s statement concerning common ownership of the ‘099 patent. See paragraph 19, page 36 of the previous Office action.
The rejection of claims 11-12,15,17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (Eur. J. Immunol. 2010. 40: 351-358) in view of Yang et al. (US Patent Application Publication 2008/0300188 Al, published December 4, 2008), is 
New Rejections Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14-18, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 recites “Z1 is an amino acid sequence having 5 to 9 consecutive amino acids in the N-terminus direction from the 98th position in the amino acid sequences at 90th to 98th positions of SEQ ID NO: 7”. This limitation is indefinite because it is unclear if the Z1 amino acid sequence is a 5 to 9 consecutive amino acid sequence in the N-terminus direction that begins at the 98th position of SEQ ID NO: 7 (e.g., the first amino acid of Z1 is the 98th residue of SEQ ID NO: 7) or if the Z1 amino acid sequence is a 5 to 9 consecutive amino acid sequence in the N-terminus direction that begins at any residue position within the 90th to 98th positions of SEQ ID NO: 7 (e.g., the first amino acid of the Z1 sequence can be at the 90th or  91st  or 92nd  or … 98th residue or SEQ ID NO: 7).
The claim recites “Y is an amino acid sequence having 5 to 64 consecutive amino acid residues in the N-terminus direction from the 162nd position in the amino acid residues at 99th  to 162nd positions of SEQ ID NO: 7”. This limitation is indefinite because it is unclear if the Y amino acid sequence is a 5 to 64 consecutive amino acid sequence in the N-terminus direction nd  position of SEQ ID NO: 7 (e.g., the first amino acid of Y is the 162nd  residue of SEQ ID NO: 7) or if the Y amino acid sequence is a 5 to 64 consecutive amino acid sequence in the N-terminus direction that begins at any residue position within the 99th to 162nd positions of SEQ ID NO: 7 (e.g., the first amino acid of Y can be at the 99th or 100th  or 101st   or … 162nd residue or SEQ ID NO: 7).
The claim recites “ Z2 is an amino acid sequence having 4 to 37 consecutive amino acid residues in the C-terminus direction from the 163rd position in the amino acid residue at positions 163rd to 199th in SEQ ID NO: 7”.  This limitation is indefinite because it is unclear if the Z2 amino acid sequence is a 4 to 37 consecutive amino acid sequence in the N-terminus direction that begins at the 163rd  position of SEQ ID NO: 7 (e.g., the first amino acid of Z2 is the 163rd residue of SEQ ID NO: 7) or if the Z2 amino acid sequence is a 4 to 37 consecutive amino acid sequence in the N-terminus direction that begins at any residue position within the 163rd to 199th positions of SEQ ID NO: 7 (e.g., the first amino acid of Z2 can be at the 163rd or 164th or 165th or … 199th  residue or SEQ ID NO: 7).
The claim recites “Z3 is an amino acid sequence having 70 to 106 consecutive amino acid residues in the N-terminus direction from the 220th  position in the amino acid residues at 115th to 220th positions of SEQ ID NO: 8”. This limitation is indefinite because it is unclear if the Z3 amino acid sequence is a 70 to 106 consecutive amino acid sequence in the N-terminus direction that begins at the 220th position of SEQ ID NO: 8 (e.g., the first amino acid of Z3 is the 220th residue of SEQ ID NO: 8) or if the Z3 amino acid sequence is a 70 to 106 consecutive amino acid sequence in the N-terminus direction that begins at any residue position within the 115th – 220th  positions of SEQ ID NO: 8 (e.g., the first amino acid of Z3 can be at the 163rd or 164th or 165th or … 199th  residue of SEQ ID NO: 8).
The claim recites “Z4 is an amino acid sequence having 80 to 107 consecutive amino acid residues in the C-terminus direction from the 221st position in the amino acid residues at 221st to 327th positions of SEQ ID NO: 8”. This limitation is indefinite because it is unclear if the st position of SEQ ID NO: 8 (e.g., the first amino acid of Z4 is the 221st residue of SEQ ID NO: 8) or if the Z4 amino acid sequence is a 80 to 107 consecutive amino acid sequence in the N-terminus direction that begins at any residue position within the 221st to 327th positions of SEQ ID NO: 8 (e.g., the first amino acid of Z4 can be at the 221st or 222nd or 223rd or … 327th residue of SEQ ID NO: 8). Clarification and or correction is required. Claims 14-18, and 22-24 depend from claim 10, and thus, are included in the rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 15, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (Eur. J. Immunol. 2010. 40: 351-358) in view of Yang et al. (US Patent Application Publication 2008/0300188 A1, published December 4, 2008).
The instant claims are drawn to a method for treating a genital disease in a subject in need thereof, comprising administering to the subject an effective amount of an interleukin-7 (IL-7) fusion protein, wherein the genital disease is a human papillomavirus infection or cervical cancer, wherein the administration is a local administration, wherein the IL-7 fusion protein comprises an IL-7 and an immunoglobulin Fc region, wherein the IL-7 is any one of the following (i) - (iii): (i) an IL-7 comprising an amino acid sequence selected from the group consisting of SEQ ID Nos: 1-6; (ii) a peptide consisting of amino sequence having sequence identity of 95% or greater to SEQ ID NO: 1; and (iii) a modified IL-7 having the following structure: A-IL-7, wherein said A is an oligopeptide consisting of 1 to 10 amino acid residues selected from the group consisting of glycine and methionine, and 3 the IL-7 is the IL-7 of (i) or the peptide of (ii), with proviso that when A is an oligopeptide of 1 amino acid residue, A is glycine, and wherein the immunoglobulin Fc region has the following formula (I) N'-(Z1)p-(Y)q-Z2-Z3-Z4-C' [Formula (I)] wherein N' is the N-terminus of a polypeptide and C' is the C-terminus of the polypeptide, p or q is an integer of 0 or 1, Zi is an amino acid sequence having 5 to 9 consecutive amino acid residues in the N-terminus direction from the 98th position in the amino acid residues at 90th to 98th positions of SEQ ID NO: 7, Y is an amino acid sequence having 5 to 64 consecutive amino 
Nam et al. teach a method of treating cervical cancer comprising administering an IL-7-Fc fusion protein (See pages 352-353). Nam et al. teach that mice were immunized with a fusion protein comprising human IL-7 fused to a Fc region (plL-7-Fcm or plL-7-Fc), with or without human papillomavirus (FIPV) pE7 DNA vaccination and then challenged with a lethal dose of TC-1 tumor cells (See pages 352-353 and 356). As evidenced by Fazeli et al. (Cell Journal (Yakhteh); 12(4):483-488), the mouse tumor TC-1 cell line, which expresses the E7 oncoprotein from FIPV-16, is used as a surrogate model of cervical cancer (See page 483). Nam et al. teach that plL-7-Fcm and IL-7-Fc alone reduced tumor growth which was comparable to pE7 immunization (See page 352 and figure 1). Nam et al. teach that human IL-7 fused to a modified nonlytic murine Fcy2a comprising an inactive Clq binding site and FcyRI binding site (plL-7-Fcm or plL-7-Fc) (See page 356). It should be noted that the human IL-7 disclosed by Nam et al. would necessarily possess the human IL-7 amino acid sequence set forth in SEQ ID NO: 1 because they are the same protein, and thus, would have the same amino acid sequence. The murine nonlytic murine Fcy2a disclosed by Nam et al. would necessarily possess the nonlytic murine Fcy2a amino acid sequence set forth in SEQ ID NO: 14 because they are the same protein, and thus, would have the same amino acid sequence. The instant specification supports this interpretation by referring to the sequence in SEQ ID NO: 14 by the 
Nam et al. do not teach wherein the modified IL-7 comprises an Fc immunoglobulin region represented by Formula I and wherein the administration is local.
However, Yang et al. teach a hybrid Fc region represented by the following formula: N′-(Z1)p-Y-Z2-Z3-Z4-C′, wherein N′ is the N-terminus and C′ is the C-terminus of the polypeptide, p is an integer of 0 or 1, Z1 is an amino acid sequence comprising at least a C-terminal portion of the amino acid residues at positions 90 to 98 of (i) SEQ ID NO: 11 or (ii) SEQ ID NO: 14; Y is an amino acid sequence comprising at least a C-terminal portion of the amino acid residues at (i) positions 99 to 113 of SEQ ID NO: 11 or (ii) positions 99 to 162 of SEQ ID NO: 14; Z2 is an amino acid sequence comprising at least an N-terminal portion of the amino acid residues at (i) positions 111 to 147 of SEQ ID NO: 12 or (ii) positions 163 to 199 of SEQ ID NO: 14; Z3-Z4 is an amino acid sequence selected from the group consisting of (i) a continuous amino acid sequence comprised of the C-terminal portion of the amino acid residues at positions 118 to 223 of SEQ ID NO: 11 and the N-terminal portion of the amino acid residues at positions 224 to 330 of SEQ ID NO: 11, (ii) a continuous amino acid sequence comprised of the C-terminal portion of the amino acid residues at positions 114 to 219 of SEQ ID NO: 12 and the N-terminal portion of the amino acid residues at positions 220 to 326 of SEQ ID NO: 12, (iii) a continuous amino acid sequence comprised of the C-terminal portion of the amino acid residues at positions 165 to 270 of SEQ ID NO: 24 and the N-terminal portion of the amino acid residues at positions 271 to 377 of SEQ ID NO: 24, and (iv) a continuous amino acid sequence of the C-terminal portion of the amino acid residues at positions 115 to 220 of SEQ ID NO: 13 and the N-terminal portion of the amino acid residues at positions 221 to 327 of SEQ ID NO: 13 (See claim 1 and table 1). It should be noted that SEQ ID NOs: 11 or 14 contain the same sequences as SEQ ID NOs: 7 and 8 of the instant claims. Yang et al. teach the modified Fc region has the amino acid 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the IL-7-Fc fusion protein, as taught by the Nam et al., to include the hybrid Fc region, as taught by Yang et al., because Yang et al. teach that fusing biological molecules, such as IL-7, to the hybrid Fc region increases the serum half-life of the biologically active molecule. Given that Yang et al. teach that biologically active molecules suffer from low in vivo stability, it would be obvious to one of ordinary skill in the art to fuse the modified IL-7 of Nam et al. to the hybrid Fc region taught by Yang et al. in order to improve the in vivo stability and bioavailability of the IL-7. Furthermore, Yang et al. teach that the hybrid Fc region minimizes undesirable non-specific immune reactions that are associated with unmodified Fc regions. One of ordinary skill in the art would be motivated to treat cervical cancer comprising administering an IL-7 fusion protein comprising administering a modified IL-7 fused to a hybrid Fc region having Formula (I) because doing so would provide an IL-7-Fc fusion protein with increased serum half-life, minimal loss of biological activity and with less risk of undesired immune responses when administered to a subject when treating cervical cancer.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that “The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results”. 
Thus, the combination of prior art references to arrive at the claimed invention provided a prima facie case of obviousness, as best evidence to the contrary. 
Claim Status
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646